Hain was asked the following question, to which objection was sustained, *Page 49 
said question referring to Riley B. Stone, the dead man:
"First, was he the kind of man that if he made a threat to take your life, you would treat it as not amounting to anything or that he meant business?" "Second, would you consider him a man of good character who threatened to take the life of the owner of a piece of land if he came on it?"
The following charges were refused to defendant:
(9) It is your duty to consider the testimony of defendant, as much as it is your duty to consider the evidence of any other witness in the case, and if the testimony of defendant raises in your mind a reasonable doubt of his guilt, then you should not convict him but should acquit.
(2) The probability of a thing being true means that there is more evidence in favor of its being true than there is evidence in favor of its being the opposite of true.